Citation Nr: 0208843	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which denied the 
veteran's claim of service connection for a low back 
disability.


FINDING OF FACT

The veteran does not have a current chronic low back 
disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1980 to April 
1996.

A March 1980 enlistment examination report reflects that the 
veteran's spine was within normal limits. 

A June 1986 record shows that the veteran complained of low 
back pain.  A diagnosis was not made.

At a March 1987 periodic examination report, the veteran's 
spine was within normal limits.  

In June 1989, the veteran reported for treatment, with back 
pain.  He said he had been loading 5 to 10 gallon water 
containers when an injury could have occurred.  He said his 
pain was located in the mid back area, into the left side.  
The impression was low back pain.

A November 1990 medical record shows that the veteran 
complained he had back pain for one day.  He reported he had 
strained his back during physical training.  He said the pain 
was localized at the bottom of his spine.  Following an 
examination, the assessment was a paravertebral muscle 
strain. 

On periodic examination in April 1992, it was noted that the 
veteran's spine was within normal limits.   

A March 1993 emergency care and treatment report shows that 
the veteran reported a history of a low back pain for two 
days, which he said was not related to a specific injury.  He 
also reported a history of past back pain.  Following an 
examination, the assessment/diagnosis was a muscular strain.

At an August 1995 separation examination, the veteran's spine 
was within normal limits. 

In November 1996, the veteran underwent a VA general medical 
examination during which he complained of back pain.  He said 
he was doing well but that he had intermittent low back pain 
around the waist line which was non-radiating and which was 
aggravated by heavy physical activity.  He reported having no 
problems working as a baker.  On physical examination, it was 
noted he had no diseases or injuries of the musculoskeletal 
system.  He had full range of motion, intact reflexes and 
negative straight leg raising. 

In February 1999, the veteran underwent a VA spine 
examination, during which he reported he had intermittent low 
back pain since he was in the military.  On examination, it 
was noted his range of motion of the back was normal as were 
all other objective findings, including X-rays.  The 
diagnosis was a history of a lumbosacral spine strain.  It 
was noted that there was insufficient evidence to warrant the 
diagnosis of an acute or chronic low back disorder or 
residuals thereof.  It was noted that the veteran had 
complained of intermittent mild strain and spasms, and had 
been treated a few times in service for this condition.  It 
was noted that this was not a pathological disease entity and 
that with some stretching and range of motion exercises it 
disappeared the same day. 

II. Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the February 1997 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the February 1997 rating decision, statement of the case 
(issued in May 1998), and supplemental statement of the case 
(SSOC) (issued in March 2002) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for 
service connection, including his outstanding VA treatment 
records.  Additionally, he was afforded VA examinations in 
1996 and 1999, which served to clarify the nature and 
etiology of any low back disability.  As such, an additional 
examination is not necessary.  In sum, further development 
and further expending of VA's resources is not warranted.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records shows that 
his back was normal on enlistment examination in March 1980.  
During the course of his service (1980-1995), he had a few 
isolated episodes of back problems, typically following heavy 
lifting or physical exercise, all of which resolved within a 
few days of his complaints.  Notably, his back was noted as 
normal at the time of his service separation examination in 
August 1995. 

Following the veteran's discharge from service, there is no 
medical evidence of a chronic low back disability.  In this 
regard, it is noted that the veteran underwent a VA 
examination in November 1996, during which he complained of a 
history of back problems which dated back to service.  On 
examination, back problems were not objectively noted, and a 
chronic low back disability was not diagnosed.  In February 
1999, the veteran underwent another VA examination, during 
which he again reported having low back pain since he was in 
the military.  On objective examination, the low back was 
normal, and the diagnosis was a history of a lumbosacral 
spine strain.  The examiner acknowledged that the veteran had 
experienced previous low back problems on an intermittent 
basis, and he suggested that such were acute, transitory, and 
not a pathologic disease entity, disappearing the same day 
they appeared.  It was specifically pointed out that the 
veteran did not have a chronic condition.  

The United States Court of Appeals for Veterans' Claims 
(Court) has stated that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, "and 
held that "[i]n the absence of proof of a present disability 
[,] there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 43-144 (1992).  Because there is no evidence of a 
current and competent diagnosis of a chronic low back 
disability or disease or injury, the claim of service 
connection must be denied.  Id.  In this regard, it is again 
noted that a chronic low back disability was not indicated on 
either the November 1996 or the February 1999 VA 
examinations, and there is no evidence to the contrary.  Even 
assuming, however, that he does indeed have a chronic low 
back disability, there is still no competent medical evidence 
linking such to service. 

The veteran's statements, in support of his claim, which are 
to the effect that he has a low back disability which is 
attributable to service, are not competent evidence since, as 
a layman, he has no competence to give a medical opinion on 
the diagnosis or etiology of the disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

At this time, there is no competent evidence of an underlying 
disease or injury.  Rather, it has been concluded that an 
underlying disease or injury is not present.  Sanchez-Benitez 
v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  In the absence 
of competent evidence of a disease, injury, and disability, 
service connection may not be granted. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for a low back disability must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

